Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Madera appeals a district court order granting his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006). The Government opposed the motion based on the nature and circumstances of Madera’s conviction. The district court found Madera’s Guidelines sentence was lowered due to recent amendments to the Guidelines and reduced his sentence, but not to the extent requested by Madera. We conclude that the court did not abuse its discretion. United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of review). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.